JOHN R. BROWN, Chief Judge
(specially concurring):
I.
I concur fully in the result and the Court’s opinion so far as it goes. My difference is that it does not go far enough. And lest its silence be misinterpreted as an implied rejection I would hold that the inquiry on hardship should not be confined to the employer alone. The inquiry must also include hardship to the Union.
II.
A majority is in agreement — apart from the question urged so well by Judge Rives’ dissent on the immunity of Union dues from the reach of Section 701(j) — that the substantive restraints of Section 701(j) forbidding religious discrimination applies to *172employer and Union alike and each has a duty of accommodation.1
But the remand ordered confines the question of hardship to hardship to the employer alone with not a single mention of hardship to the Union. I am of the firm opinion that where the asserted religious discrimination grows out of a collective bargaining contract, as it assuredly does here, the Union as a very real party in interest, has the right to demonstrate that accommodation would cause undue hardship to it' and its interest. Thus I am in full agreement with part IV A of Judge Rives’ opinion. The result is that we thereby construct a majority on this issue. On remand the Court must have appropriate hearings on hardship to both the employer and Union.
III.
Of course there can be no running from the express language of Congress. The hardship is, by words, confined to “undue hardship on the conduct of the employer’s business” (emphasis supplied). But reason argues overwhelmingly that in the structure of this statute Congress could not have thought that for two parties under the same stringent substantive prohibition one has an escape hatch of undue hardship denied to the other growing out of the common industrial setting.
IV.
Of course one way to get to this destination is to reason that the Union’s legitimate self-interest is an inevitable part of the inquiry into hardship to the employer. We must remember that the aim of all federal employment relationship legislation is the idyllic goal of industrial peace. The quest, of course, is not for some unrealistic hope for tranquility. The very relationship of management-labor poses contention in the very best use of that term. What is sought is a means by which these natural irrepressible continuous contentions can find resolution through civilized means not the brute strength of an employer’s goon squad or violence on the picket line.
Our national commitment is to negotiation, dialogue, compromise and adjustment. But there cannot be this sort of negotiation without negotiators. There is scarcely a situation proving so much the old saw that it “takes two to tango”. Management, historically, has the resources to mount its vigorous negotiation. Workers, on the other hand, so our history proves are disadvantaged unless — and the unless is a big one— there is organization and the resources that comes from collective purpose and commitment. It is, therefore, to management’s self-interest in the goal of peaceful settlement of the inevitable economic clashes that its adversary have, not necessarily equal, but at least formidable strength. This can come about only by resources. Resources include not only reasonable solidarity in employee support, but in the means by which to lend effective, not just zealous, support.
*173That means that in the process or art — by whatever name it is described — of negotiation the Union as the ordained collective bargaining representative must have strength. Strength comes not alone from money, but money is indispensable as these combatants enter the lists.
V.
But to me it would be a mistake and a disservice to the overriding and evident policies of Congress — in its aim to blot out this blight on a meaningful democracy — to have to go to this indirection to find a legitimate interest in the maintenance of a strong vigorous advocate in this process of bargaining.
The Union should therefore have the right — equally with the employer — to demonstrate if it can that the practice condemned cannot be avoided without undue hardship to its legislatively ordained role.
VI.
It is therefore clear to me that in assaying this Section 701(j) undue hardship factor, hardship to the Union as well as hardship to the employer should be considered.

. It is perfunctorily asserted that section 701(j) applies only to employers, not to unions. The contention derives such plausibility as it has from the circumstance that the definition of “religion” embodied in that section, quoted at footnote 9 above, contains a reference to accommodation by an employer, but none to accommodation by a union. It must be remembered, however, that the term “religion” is defined for purposes of section 703 of the same Civil Rights Act. That section, in its subsection (c)(3), defines union misconduct in terms of employer misconduct, making it an unlawful employment practice for a union to cause or attempt to cause an employer to discriminate or discharge on grounds of religion. The customary procedure for enforcing agency shop agreements, and that provided for by Article Two, Section 5, of the agreement in effect here between Employer and Union, is discharge of the delinquent employee upon demand of the Union. Thus, for the Union to demand appellants’ discharge for delinquency in dues-equivalent payments, when that delinquency is a consequence of their religious belief — a belief that Employer has not attempted to accommodate, and that it may yet be found able to accommodate without undue hardship — would be to do precisely what section 703(c)(3) denounces. And so, though perhaps backhanded, the application of section 701(j) to the Union and its acts is plain. These two sections when read together impose a duty on the union as well as the employer to accommodate the religious beliefs of employees.